DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-13 and 18-20 are cancelled and claims 14 and 16-17 are amended, resulting in claims 14-17 pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/324,333, filed on January 6, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 11, 2019; November 19, 2019; and February 8, 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)1 in view of Reid (US 7434423)1 and Howell (US 2012/0117700)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claim 14, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions) (paragraph [0007]).
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) 
The V50 value range of Howland substantially overlaps the claimed range in the instant claim 14. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness.
While Howland teaches the woven fabric may have a float, Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure which provides a mean for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Howland and Reid teach knitted garments, and Howland teaches a float may be used with the woven embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops
Howland teaches the garments can be constructed as an undergarment (paragraph [0022]), however Howland in view of Reid is silent as to the undergarment being specifically an underpant wherein the underpant, in a state of use, extends at least partially over the region of the lower extremities or at least partly covers the lower extremities or wherein the underpant, in a state of use, extends at least partly over the region of the lower torso or of the lower abdomen or at least partly covers the lower torso or the lower abdomen.
Howell teaches multi-paneled protective undergarments and is particularly applicable to flexible reinforced undergarments such as abominable body armor (in the form of trunks or shorts) which includes protective, armor-like areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities) (paragraph [0002]). The multi-paneled undergarment comprises ballistic protective panels (paragraph [0013]). A suitable anti-ballistic material is ultra-high molecular weight polyethylene (paragraph [0029]).
Since both Howland in view of Reid and Howell teach ballistic protective undergarments comprising UHWMPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undergarment of Howland in view of Reid to be in the form of trunks or shorts in order to provide protective areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities).
Howland in view of Reid and Howell teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid and Howell. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant 50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a V50 of at least 300 fps (91.44 m/s) with an example providing a V50 of over 750 fps (over 229 m/s) (paragraphs [0012], [0036], [0090]).
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid and Howell has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit of Howland in view of Reid and Howell is expected to have the same properties of the claimed invention, namely a the V50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema2 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid and Howell, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid and Howell that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)3 in view of Reid (US 7434423)1 and Howell (US 2012/0117700)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 as applied to claim 14 above, and further in view of Bhatnagar (US 2008/0139071).
With respect to claim 15, Howland in view of Reid and Howell, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Howland in view of Reid and Howell, alternatively further in view of Scott, are silent as to the underpant including at least one accommodation device for accompanying at least one fragment protection element attached or bonded releasably, removable, or detachably to the under pant.
Bhatnagar teaches fabric laminates having excellent ballistic resistance properties (paragraph [0002]). The panel comprises a consolidated network of fibers (paragraph [0010]). Particularly suitable high-strength, high tensile modulus fibers include ultra-high molecular weight polyethylene fibers (paragraph [0034]). A garment may be formed by adjoining the delamination resistant fabrics with an article of clothing whereby one or more of the inventive fabrics are inserted into strategically placed pockets (accommodation device) (paragraph [0069]). This allows for maximization of ballistic protection, while minimizing the weight of the garment, and the delamination resistant material may optionally be easily removable from the article of clothing (paragraph [0069]).
Since both Howland in view of Reid and Howell, and alternatively Scott, teach UHMWPE ballistic protection fabrics for use in garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified accommodation device) which can receive the ballistic protection material, in order to allow for maximum ballistic protection while minimizing the weight of the garment, and also allowing the ballistic protection to be easily removed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)4 in view of Reid (US 7434423)1  and Parker (US 2015/0013039)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claim 16, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]). Howland further teaches that good hand is provided by constructing the protective fabric with a long-float weave such as twill or satin (paragraph [0009]).
The V50 value range of Howland substantially overlaps the claimed range in the instant claim 16. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Howland, because overlapping ranges have been held to establish prima facie obviousness.
While Howland teaches the woven fabric may have a float, Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure which provides a mean for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops
Since both Howland and Reid teach knitted garments, and Howland teaches a float may be used with the woven embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer. The tuck stitch pattern may be located in the outside face to form the more dense region described by Howland in paragraph [0074], or elsewhere the ordinary artisan deems additional cushioning and/or impact protection would be appropriate.
Howland further teaches that the garment may include a collar (paragraph [0018]), however Howland in view of Reid is silent as to the collar, in the state of use, extending over or at least partially covering the region of the neck or of the shoulders, or wherein the fragment protection collar includes or consists of at least one neck-type fragment protection element.
Parker teaches garments for protecting the neck from injury by ballistic materials, especially neck protectors and under body armor garments (paragraph [0001]). The lateral neck is divided into 3 zones (paragraph [0004]). Zone 1 extends from the clavicle to the cricoid cartilage and includes the thoracic inlet (paragraph [0004]). This region contains the major vascular structures of the subclavian, artery and vein, jugular vein, and common carotid artery, as well as the esophagus, thyroid, and trachea (paragraph [0004]). Zone 2 extends from the cricoid to the angle of the mandible and contains the common carotid artery, internal and external carotid arteries, jugular vein, larynx, hypopharynx, and cranial nerves X, XI, and XII (paragraph [0004]). Zone 3 is a small area extending from the angle of the mandible to the skull base. This region contains the internal and external carotid arteries, jugular vein, lateral pharynx, and cranial nerves VII, IX, X, XI, and XII (paragraph [0004]). The neck protector is dimensioned to 
Since both Howland in view of Reid and Parker teach ballistic protection collars made of UHMWPE, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the collar of Howland in view of Reid to have the dimensions of the collar of Parker in order to provide protection to both zone 1 and zone 2 of the neck (neck-type fragment protection element).
Howland in view of Reid and Parker teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid and Parker. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a 
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid and Parker has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit of Howland in view of Reid and Parker is expected to have the same properties of the claimed invention, namely a the V50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema5 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid and Parker, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid and Parker that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howland (US 2014/0331375)6 in view of Reid (US 7434423)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claim 17, Howland teaches a protective garment system (fragment-protective apparel unit) that provides good ballistic and fragmentary protection and can be worn having a protective function against fragments caused or released by detonation or explosion) (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt (outerwear/underwear), undergarments (underwear), shirt (outerwear/underwear), pant (outerwear/underwear), jacket (outerwear), and/or a textile assembly to incorporate load carriage (wherein the protective apparel unit includes different fragment protection elements assigned to cover different body regions) (paragraph [0007]).
T-shirts or undergarments (different textile fragment protection elements) are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). The inside of the knit is constructed to be softer against a user’s skin, while the outside face is more dense so as to provide improved fragmentation, flame, and cut protection while maintaining a traditional knit appearance (paragraph [0074]). Since the textile is knitted, it will comprise a multiplicity of needle loops. Howland broadly teaches a garment ensemble (fragment-protection apparel unit) where the textile layers provide at least 300 fps (at least 91.44 m/s) V50 protection (paragraphs [0012], [0038]) and provides an example of a Jersey knit which has a V50 of over 750 fps (over 229 m/s) (paragraph [0090]). Howland further teaches that good hand is provided by constructing the protective fabric with a long-float weave such as twill or satin (paragraph [0009]).
The V50
Howland further teaches additional protective layers 802, 804 position to protect critical areas of the user’s body (paragraph [0110]). As can be seen in FIG. 8A, the protective layer 804 at least partly covers the region of the knee (FIG. 8A).
While Howland teaches the woven fabric may have a float, Howland is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure which provides a mean for improved shock absorption (col. 1, lines 14-19, 48-54). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Howland and Reid teach knitted garments, and Howland teaches a float may be used with the woven embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit of Howland to include a tuck stitch pattern (one other structural element different from needle loops
Howland in view of Reid teaches a V50 value for the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920. It is reasonable to presume that the V50 value as determined by STANAG 2920 is inherent to Howland in view of Reid. Support for said presumption is found in that page 98 of the instant specification describes an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Broadly, the instant specification discloses a linear density range of 50 to 500 dtex as appropriate (instant specification; page 40, lines 30-35). 
Similar to the examples, as discussed above Howland teaches a knitted fabric formed of UHMWPE (paragraphs [0084]). Howland further teaches that the yarns use have a fineness of at least 100 denier (at least 111 dtex) (paragraph [0090]) and Howland in view of Reid teaches that the knit may include tuck loops (see rejection above). Furthermore, Howland broadly teaches a V50 of at least 300 fps (91.44 m/s) with an example providing a V50 of over 750 fps (over 229 m/s) (paragraphs [0012], [0036], [0090]).
Additionally, for testing, the instant invention uses an RCC 0.13g projectile where RCC = right circular cylinder (instant specification; page 98). Similarly, Howland also teaches of a 2 grain RCC projectile (Howland; paragraphs [0012], [0038], [0090]). It is noted that “grain” is a unit of weight, and 2 grain is equivalent to 0.13 g.
Therefore, since the knit of Howland in view of Reid has the same structure and materials as the broad disclosure and the examples of the instant specification that meet the claimed V50 values measured by STANAG 2920 when the same weight and shape projectile is used, the knit 50 value when measure by STANAG 2920.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema7 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 as determined per STANAG 2920 by adjusting the cover factor of the knit of Howland in view of Reid, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value as determined per STANAG 2920 for the UHMWPE knit fabric of Howland in view of Reid that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general 
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)8 in view of Reid (US 7434423)1 and Howell (US 2012/0117700)1 with supporting evidence provided by Vlasbom (“13 – The Manufacture, Properties, and Applications of High Strength, High Modulus Polyethylene Fibers” Handbook of Tensile Properties of Textile and Technical Fibers)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claim 14, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The 
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops
Bohringer in view of Reid is silent as to the garment being specifically an underpant wherein the underpant, in a state of use, extends at least partially over the region of the lower extremities or at least partly covers the lower extremities or wherein the underpant, in a state of use, extends at least partly over the region of the lower torso or of the lower abdomen or at least partly covers the lower torso or the lower abdomen.
Howell teaches multi-paneled protective undergarments and is particularly applicable to flexible reinforced undergarments such as abominable body armor (in the form of trunks or shorts) which includes protective, armor-like areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities) (paragraph [0002]). The multi-paneled undergarment comprises ballistic protective panels (paragraph [0013]). A suitable anti-ballistic material is ultra-high molecular weight polyethylene (paragraph [0029]).
Since both Bohringer in view of Reid and Howell teach ballistic protective undergarments comprising UHWMPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undergarment of Bohringer in view of Reid to be in the form of trunks or shorts in order to provide protective areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities).
Bohringer in view of Reid and Howell teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid and Howell. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that 50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art 3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid and Howell has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid and Howell is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema9 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid and Howell, which specify the fabric is a knit and the 50 value for the UHMWPE knit fabric of Bohringer in view of Reid and Howell that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)10 in view of Reid (US 7434423)1 and Howell (US 2012/0117700)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 as applied to claim 14 above, and further in view of Bhatnagar (US 2008/0139071).
With respect to claim 15, Bohringer in view of Reid and Howell, alternatively further in view of Scott, teaches all the limitations of claim 14 above.
Bohringer in view of Reid and Howell, alternatively further in view of Scott, are silent as to the underpant including at least one accommodation device for accompanying at least one fragment protection element attached or bonded releasably, removable, or detachably to the under pant.
Bhatnagar teaches fabric laminates having excellent ballistic resistance properties (paragraph [0002]). The panel comprises a consolidated network of fibers (paragraph [0010]). Particularly suitable high-strength, high tensile modulus fibers include ultra-high molecular 
Since both Bohringer in view of Reid and Howell, and alternatively Scott, teach UHMWPE ballistic protection fabrics for use in garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the underpants of Bohringer in view of Reid and Howell, alternatively Scott, to include strategically placed pockets which can receive the ballistic protection material, in order to allow for maximum ballistic protection while minimizing the weight of the garment, and also allowing the ballistic protection to be easily removed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)11 in view of Reid (US 7434423)1  and Parker (US 2015/0013039)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claim 16, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid is silent as to the garment being collar which, in the state of use, extending over or at least partially covering the region of the neck or of the shoulders, or wherein the fragment protection collar includes or consists of at least one neck-type fragment protection element.
Parker teaches garments for protecting the neck from injury by ballistic materials, especially neck protectors and under body armor garments (paragraph [0001]). The lateral neck is divided into 3 zones (paragraph [0004]). Zone 1 extends from the clavicle to the cricoid cartilage and includes the thoracic inlet (paragraph [0004]). This region contains the major vascular structures of the subclavian, artery and vein, jugular vein, and common carotid artery, as well as the esophagus, thyroid, and trachea (paragraph [0004]). Zone 2 extends from the cricoid to the angle of the mandible and contains the common carotid artery, internal and external carotid arteries, jugular vein, larynx, hypopharynx, and cranial nerves X, XI, and XII (paragraph [0004]). Zone 3 is a small area extending from the angle of the mandible to the skull base. This region contains the internal and external carotid arteries, jugular vein, lateral pharynx, and cranial nerves VII, IX, X, XI, and XII (paragraph [0004]). The neck protector is dimensioned to provide protection to zone 1 and zone 2 of the neck with minimal to no hindrance to movement (paragraphs [0009]-[0010]). The soft armor material is preferably an ultra high molecular weight polyethylene fiber (paragraph [0023]).
Since both Bohringer in view of Reid and Parker teach ballistic protection garments made of UHMWPE, it would have been obvious to one of ordinary skill in the art before the filing date neck-type fragment protection element).
Bohringer in view of Reid and Parker teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid and Parker. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3.
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph 2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid and Parker has the same structure and materials as examples of the instant specification that meet the claimed V50 values as well as the structure and property recited in the claims, the textile sheet material of Bohringer in view of Reid and Parker is expected to have the same properties of the claimed invention.
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema12 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid and Parker, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid and Parker that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohringer (US 2012/0128947)13 in view of Reid (US 7434423)1 and Howland (US 2014/0331375)1 or, in the alternative, further in view of Scott (Textiles for Protection – 19. Ballistic Protection)1 with supporting evidence provided by Spencer (Knitting Technology – A Comprehensive Handbook and Practical Guide – 22.6 Tightness Factor)1.
With respect to claim 17, Bohringer teaches a textile sheet material having improved mechanical stability, more particularly having stab and/or ballistic resistance (protective function against fragments caused or released by detonation or explosion), and offering protective performance against chemical and/or biological poisons, more particularly warfare agent materials (paragraph [0018]). The sheet material may be used in protective materials (fragment-protective apparel unit) such as protective suits, protective gloves, protective shoes, and protective coverings (different textile fragment protection elements) (paragraph [0002]). The presence of absorbents provide the additional protective function with regard to chemical/biological poisons (paragraph [0024]).
Bohringer further teaches particularly good results in respect of ensuring a protective function/performance with regard to stabbing and/or ballistics can be achieved when the stab and/or ballistic-resistant layer contains or consists of fibers and/or yarns based on high performance polyethylene, e.g., Spectra and Dyneema fibers (paragraph [0048]). The stab and/or ballistic resilient layer of the textile sheet material can be in the form of a loop-formingly knitted fabric or a loop-drawingly knitted fabric (paragraph [0046]).
Bohringer is silent as to the knit comprising a multiplicity of at least one other structural element different from the needle loops.
Reid teaches knitted garments with increased compressive pressure (col. 1, lines 14-19). Reid further teaches that a tuck stitch is a knitting stitch that produces tuck or openwork effects by having certain needles hole more than one stich at a time, where an extra loop is laid over the needles and tucked behind through the old loop on the reverse side of the stitch (one other structural element different from needle loops) (col. 4, lines 30-44). The yarn of a tuck stitch that lies on top of the previous loop makes the fabric thicker and shorter in length, providing a pattern that is more dense and provides cushioning (col. 4, lines 30-44).
Since both Bohringer and Reid teach knitted garments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that textile sheet material of Bohringer to include a tuck stitch pattern (one other structural element different from needle loops) in order to provide a pattern that is thicker and more dense, and provides cushioning to the wearer.
Bohringer in view of Reid is silent as to the garment comprising at least one knee-type fragment protection, wherein the knee-type fragment protection, in the state of use, extends over or at least partly covers the region of the knee or of the popliteal cavity, or wherein the knee-type fragment protection includes at least one fragment protection element wherein the fragment protection element, in a state of use, extends over or at least partly covers the region of the knee or the popliteal cavity.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide protection from ballistic, fragmentary, blast, cut, and abrasion threats from many sources (paragraph [0007]). The fabric may be incorporated into one or more garments such as a t-shirt, undergarments, shirt, pant, jacket, and/or a textile assembly to incorporate load carriage (paragraph [0007]). T-shirts or undergarments are fabricated of a knit material constructed with staple yarns, filament yarns, or a combination of both types, and the fibers may comprise UHMWPE (paragraph [0084]). Howland further teaches additional protective layers 802, 804 804 at least partly covers the region of the knee (FIG. 8A).
Since both Bohringer in view of Reid and Howland teaches ballistic resistant garments comprising UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the textile sheet material of Bohringer in view of Reid as a knee protective layer which partly covers a region of the knee, because it is known from the teachings of Howland to use ballistic textile sheet materials in this way. The combination of the teachings of Bohringer in view of Reid and Howland would yield no more than predictable results to one of ordinary skill in the art (i.e., a ballistic knee protection material). See MPEP 2143.
Bohringer in view of Reid and Howland teaches the claimed invention above but does not expressly teach a V50 value as determined by STANAG 2920 of at least 180 m/s, preferably at least 200 m/s, most preferably in the range of 200-800 m/s. It is reasonable to presume that the V50 value is inherent to Bohringer in view of Reid and Howland. Support for said presumption is found in that page 98 of the instant specification described an example of the instant invention, where UHMWPE yarn with a linear density of 220 dtex is formed into a knitted fabric with a basis weight of 290 g/m2 per ply. The Table on page 100 of the instant specification shows that the above knitted textile has the required V50 value. Page 101 of the instant specification goes on to show that the presence of floats or tuck loops further increases the V50 value. Claim 20 recites further specifications of the fibers, including a diameter of 4-250 microns, a tenacity of 2-8 N/tex, an elasticity modulus of 50-300 N/tex, a breaking extension of 0.5-10%, and a density of 800-1200 kg/m3
Similar to the examples and the claims, as discussed above Bohringer teaches a knitted fabric formed of UHMWPE (paragraphs [0046] and [0048]). Bohringer further teaches that the fibers and/or yarns used preferably have a fiber linear density of 50 to 5000 denier (55.6-5555.6 dtex), particularly 60 to 4000 denier (66.7-4444.4 dtex), and preferably 70 to 3000 denier (77.8-3333.3 dtex) (paragraph [0053]); a tenacity of at least 10 g/denier (at least 0.88 N/tex), particularly at least 20 g/denier (at least 1.77 N/tex), and preferably at least 30 g/denier (at least 2.65 N/tex); and a breaking extension of at least 1.5%, particularly at least 1.8%, preferably at least 2.0%, more preferably at least 2.2%, and even more preferably at least 2.4% (paragraph [0053]). The stab and/or ballistic-resistant layer of Bohringer can have a basis weight of 0.2 kg/m2 to 10 kg/m2 (200-10000 g/m2), more particularly 0.5 kg/m2 to 8 kg/m2 (500-8000 g/m2), preferably 0.75 kg/m2 to 6 kg/m2 (750-6000 g/m2), and more preferably 1 kg/m2 to 4 kg/m2 (1000-4000 g/m2) (paragraph [0055]; claim 1). Additionally, the combination of Bohringer in view of Reid above further includes tuck loops.
Furthermore, it is known in the art that commercially available Dyneema fibers have diameters of 11-21 microns and a tensile modulus (elasticity modulus) of 54-137 N/tex, and commercially available Spectra fibers have diameters of 19-40 microns and a tensile modulus (elasticity modulus) of 75-128 N/tex (Vlasbom; Table 13.1). Additionally, it is known in the art that ultra high molecular weight polyethylene has a density of 970-980 kg/m3 (Vlasbom; 13.4.1 Tensile Properties).
Therefore, since Bohringer in view of Reid and Howland has the same structure and materials as examples of the instant specification that meet the claimed V50
In the alternative, Scott teaches bullet-resistant fabric is made from high-strength and high-modulus fibers such as Kevlar, Twaron, and Dyneema14 (Section 19.4, page 537). The ballistic performance of a woven fabric is dependent on the dynamic mechanical properties of constituent fibers as well as the fabric geometry (i.e. type of weave, fibers per yarn, weave density, etc.) (Section 19.4, page 537). It has been observed that loosely woven fabrics and fabrics with unbalanced weaves result in inferior ballistic performance (Section 19.4, page 537). The packing density of the weave, indexed by the ‘cover factor’ is determined from the width and pitch of the warp and weft yarns and gives an indication of the percentage of gross area covered by the fabric (Section 19.4, page 537). It is recognized that fabrics should possess a cover factors from 0.6 to 0.95 to be effective when utilized in ballistic applications (Section 19.4, page 537). When cover factors are greater than 0.95, the yarns are typically degraded by the weaving process and when the cover factors fall below 0.6 the fabric may be too ‘loose’ to be protective (Section 19.4, pages 537-538).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the ballistic protection represented by the V50 by adjusting the cover factor of the knit of Bohringer in view of Reid and Howland, which specify the fabric is a knit and the type of fiber to be used, to include the claimed range. One would have been motivated to provide a V50 value for the UHMWPE knit fabric of Bohringer in view of Reid and Howland that provides sufficient ballistic protection without degrading the yarns used by providing too high of a cover factor. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It is noted that while the cover factor teachings of Scott are with respect to a woven fabric, it is well known in the art that a cover factor for knits can also be determined (often called a tightness factor) (see Spencer; Section 22.6 Tightness Factor).
	

Double Patenting
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 15/741,563 (hereinafter referred to as "Freier") (reference application) in view of Howell (US 2012/0117700). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 14 of the instant application is provisionally rejected by claims 16 and 20 of Freier in view of Howell. Freier claims a textile ballistic protective material having at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective, and thrust-protective resistance and intended for the purpose of protecting, covering, or lining articles, wherein the protective material is configured as a knitted textile fabric, wherein the knitted textile fabric includes a multiplicity of loops and a multiplicity of at least one other structural element different from loops, and wherein the textile material comprises at least one ultra high molecular weight polyethylene (Freier claim 16). Freier further claims the protective material has a fragment or ballistic protection value V50, determined as per STANAG 2920, of at least 180 m/s (Freier claim 20).
Freier further claims the multiplicity of at least one other structural element different from loops may be selected from the group consisting of handle loops (tuck loops), floats (float 
Freier is silent as to the protective apparel unit comprising an underpant, wherein the underpant, in the state of use, extends at least partially over the region of the lower extremities or at least partially covers the lower extremities, or wherein the underpant, in a state of use, extends at least partially over the region of the lower torso or of the lower abdomen or at least partly covers the lower torso or the lower abdomen.
Howell teaches multi-paneled protective undergarments and is particularly applicable to flexible reinforced undergarments such as abominable body armor (in the form of trunks or shorts) which includes protective, armor-like areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities) (paragraph [0002]). The multi-paneled undergarment comprises ballistic protective panels (paragraph [0013]). A suitable anti-ballistic material is ultra-high molecular weight polyethylene (paragraph [0029]).
Since both Freier and Howell teach ballistic protective fabrics comprising UHWMPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fabric of Reid to be in the form of undergarment trunks or shorts in order to provide protective areas for the groin, buttocks, crotch, and upper thighs (partly covers the lower extremities).

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 15/741,563 (hereinafter referred to as "Freier") (reference application) in view of Parker (US 2015/0013039). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 16 of the instant application is provisionally rejected by claims 16 and 20 of Freier in view of Parker. Freier claims a textile ballistic protective material having at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective, and thrust-protective resistance and intended for the purpose of protecting, covering, or lining articles, wherein the protective material is configured as a knitted textile fabric, wherein the knitted textile fabric includes a multiplicity of loops and a multiplicity of at least one other structural element different from loops, and wherein the textile material comprises at least one ultra high molecular weight polyethylene (Freier claim 16). Freier further claims the protective material has a fragment or ballistic protection value V50, determined as per STANAG 2920, of at least 180 m/s (Freier claim 20).
Freier further claims the multiplicity of at least one other structural element different from loops may be selected from the group consisting of handle loops (tuck loops), floats (float loops), inlays, partial inlays, and filler threads (Freier claim 16), specifically handle loops and floats (Freier claim 26).
Freier is silent as to the protective apparel unit comprising at least one fragment protection collar, wherein the fragment protection collar, in the state of use, extends over or at least partly covers the region of the neck or of the shoulders, or wherein the fragment protection collar includes or consists of at least one neck-type fragment protection element.
Parker teaches garments for protecting the neck from injury by ballistic materials, especially neck protectors and under body armor garments (paragraph [0001]). The lateral neck 
Since both Freier and Parker teach ballistic fabrics made of UHMWPE, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the fabric of Freier to be the collar of Parker in order to provide protection to both zone 1 and zone 2 of the neck (neck-type fragment protection element).

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of copending Application No. 15/741,563 (hereinafter referred to as "Freier") (reference application) in view of Howland (US 2014/0331375). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 17 of the instant application is provisionally rejected by claims 16 and 20 of Freier in view of Howland. Freier claims a textile ballistic protective material having at least one of fragment-protective, stab-protective, cut-protective, ballistic-projectile-protective, and thrust-protective resistance and intended for the purpose of protecting, covering, or lining articles, wherein the protective material is configured as a knitted textile fabric, wherein the knitted textile fabric includes a multiplicity of loops and a multiplicity of at least one other structural element different from loops, and wherein the textile material comprises at least one ultra high molecular weight polyethylene (Freier claim 16). Freier further claims the protective material has a fragment or ballistic protection value V50, determined as per STANAG 2920, of at least 180 m/s (Freier claim 20).
Freier further claims the multiplicity of at least one other structural element different from loops may be selected from the group consisting of handle loops (tuck loops), floats (float loops), inlays, partial inlays, and filler threads (Freier claim 16), specifically handle loops and floats (Freier claim 26).
Freier is silent as to the protective apparel unit comprising at least one knee-type fragment protection, wherein the knee-type fragment protection, in the state of use, extends over or at least partially covers the region of the knee or of the popliteal cavity, or wherein the knee-type fragment protection includes at least one fragment protection element wherein the fragment protection element, in the state of use, extends over or at least partly covers the region of the knee or of the popliteal cavity.
Howland teaches a protective garment system that provides good ballistic and fragmentary protection and can be worn without any added discomfort to the wearer (paragraph [0007]). The protective garment system is fabricated from protective textiles that provide 802, 804 position to protect critical areas of the user’s body (paragraph [0110]). As can be seen in FIG. 8A, the protective layer 804 at least partly covers the region of the knee (FIG. 8A).
Since both Freier and Howland teaches ballistic resistant fabrics comprising UHMWPE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fabric of Freier as a knee protective layer which partly covers a region of the knee, because it is known from the teachings of Howland to use ballistic textile sheet materials in this way. The combination of the teachings of Bohringer in view of Reid and Howland would yield no more than predictable results to one of ordinary skill in the art (i.e., a ballistic knee protection material). See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        3 Cited in IDS
        4 Cited in IDS
        5 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        6 Cited in IDS
        7 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        8 Cited in IDS
        9 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        10 Cited in IDS
        11 Cited in IDS
        12 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533
        13 Cited in IDS
        14 Note: Dyneema is an ultra high molecular weight polyethylene fiber, see Section 19.3.2 of Scott on pages 532-533